Order entered April 28, 2015




                                           In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                    No. 05-15-00225-CV

                               MICHELLE JAHNER, Appellant

                                             V.

                                ASHLYN JAHNER, Appellee

                      On Appeal from the 219th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 219-55510-2014

                                         ORDER
               Before Chief Justice Wright and Justices Lang-Miers and Stoddart

       Based on the Court’s opinion of this date, we DENY appellant’s Motion to Extend Time

to File Notice of Appeal.


                                                    /s/   ELIZABETH LANG-MIERS
                                                          JUSTICE